DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: Page 1 line 14 contains numerous misspellings.
It is unclear what a “transmission conduct” and an “inverse transmission conduct” throughout the specification is.  See for instance page 9 lines 11 and 27.  This should be explained in detail.  
Appropriate correction is required.
Page 9 around line 22 the equation for the actual coefficient of friction of : actual torque (N*M)/Braking pressure (N/m2) is unclear since the coefficient of friction is a dimensionless number that is (most commonly) defined as the ratio between friction force and a normal force—i.e. a dimensionless parameter.  The equation defined on line 22 does not result in a dimensionless quantity.  If correction is necessary it should be done in the parent patent as well.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 line 10 “at least one the hydraulic brake” should be rephrased.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 around line 15, upon further review it is unclear from the specification what is meant by the limitation a "transmission conduct" is between the braking torque and the deceleration of the wheel/axle/motor vehicle. What exactly is a "transmission conduct"? (Is this a slip rate of the wheel).   What exactly is an “inverse transmission conduct?
Claim 1 around line 13 it is unclear what is meant by the limitation of “ a unit for calculating an estimated coefficient of friction from data received from the at least one sensor according to a relationship between….  Exactly what ‘data’ is received from the sensor and how does it related to the relationship of the limitations  that follow? 
Claim 6 contains the same problems.
Regarding claims 1 and 6 it appears from the specification at at least page 9 lines 11 and 27 and (the limitations of claim 1 in the parent patent) it is the inverse transmission conduct that is used for the estimated coefficient of friction.  
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/10/21